

117 SRES 334 IS: Memorializing those impacted by and lost to the COVID–19 virus.
U.S. Senate
2021-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 334IN THE SENATE OF THE UNITED STATESAugust 3, 2021Ms. Warren (for herself, Mr. Markey, and Mr. Heinrich) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONMemorializing those impacted by and lost to the COVID–19 virus.Whereas the first Monday in March is an appropriate day to be recognized as COVID–19 Victims and Survivors Memorial Day;Whereas COVID–19 (SARS–CoV–2), a novel coronavirus, is a deadly illness caused by a virus that can transmit from person to person;Whereas, in 2020, COVID–19 began to spread throughout the world, creating a global pandemic that has had a catastrophic impact on human life, communities in the United States, and the United States economy;Whereas, in March 2020, communities in every State began to experience increased loss of life and families lost fathers, mothers, brothers, sisters, sons, daughters, and neighbors from the virus;Whereas, beginning in 2020, many across the United States were, and continue to be, personally impacted by COVID–19, including mourning their loved ones and neighbors or suffering from the unknown long-term health implications of the virus;Whereas, by the end of July 2021, there had been more than 34,733,631 known cases of the virus in the United States and more than 600,000 people tragically lost their lives;Whereas COVID–19 has had a disproportionate impact on low-income communities and communities of color, with higher rates of infection and death, exacerbating inequities already prevalent in our systems that must addressed throughout the United States;Whereas public servants, frontline and essential workers, and health care professionals took selfless actions to protect their neighbors and communities, support struggling local economies, and find innovative ways to provide services;Whereas local, State, Tribal, and Federal Government entities provided critical support to businesses, communities, and the people of the United States in need;Whereas the COVID–19 pandemic continues to have an impact on the United States and countries around the world; andWhereas each life lost to COVID–19, each inequity and broken system brought to light, and each sacrifice made shall never be forgotten: Now, therefore, be it That the Senate—(1)will memorialize those lost to the COVID–19 virus;(2)recognizes the suffering of those who contracted the COVID–19 virus and survived but carry with them the unknown health side effects; and(3)expresses support for the designation of the first Monday in March as COVID–19 Victims and Survivors Memorial Day. 